                 Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 1 of 17



 1   Miyoko Sakashita (Cal. Bar # 239639)
     CENTER FOR BIOLOGICAL DIVERSITY
 2   1212 Broadway, Suite 800
     Oakland, CA 94612
 3
     Tel: (510) 844-7108
 4   Fax: (510) 844-7150
     Email: miyoko@biologicaldiversity.org
 5
     Lalli Venkatakrishnan (Cal. Bar # 323747)
 6   CENTER FOR BIOLOGICAL DIVERSITY
     1212 Broadway, Suite 800
 7
     Oakland, CA 94612
 8   Phone: (510) 676-0348
     Fax: (510) 844-7150
 9   Email: lvenkat@biologicaldiversity.org
10   Attorneys for Plaintiffs Center for Biological Diversity
11   and Turtle Island Restoration Network

12
                                UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14

15   CENTER FOR BIOLOGICAL DIVERSITY,                 Civ. No: 3:21-cv-1182
     a non-profit organization, and TURTLE
16   ISLAND RESTORATION NETWORK,                      COMPLAINT
     a non-profit organization,
17                                                     (Marine Mammal Protection Act,
                    Plaintiffs,                        16 U.S.C. § 1361 et seq.)
18

19          v.

20   SCOTT DE LA VEGA,1 Acting Secretary,
     United States Department of Interior, and
21   UNITED STATES FISH AND WILDLIFE
     SERVICE,
22

23                  Defendants.

24

25

26
     1
27    Pursuant to Fed. R. Civ. P. 25(d), David Bernhardt’s successor is automatically substituted as a
     party when Mr. Bernhardt ceases to hold office as Secretary of the U.S. Department of Interior,
28   and any misnomer not affecting the parties’ substantial rights must be disregarded.
                  Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 2 of 17



 1                                          INTRODUCTION

 2          1.      This is an action challenging the failure of Defendants Scott de la Vega, Acting

 3   Secretary of the Interior, and the United States Fish and Wildlife Service (collectively “the

 4   Service”) to comply with their non-discretionary obligations under the Marine Mammal

 5   Protection Act (“MMPA”). 16 U.S.C. § 1361, et seq. Specifically, the Service has failed to issue

 6   updated stock assessment reports for marine mammals under its jurisdiction—sea otters, polar

 7   bears, walruses, and manatees—within the timeframes mandated by the statute. 16 U.S.C.

 8   § 1386(c).

 9          2.      To ensure the conservation of marine mammals, the MMPA requires that the

10   Service prepare stock assessments for marine mammal populations under its jurisdiction. These

11   stock assessment reports provide valuable information on the range, population, threats, and

12   status of each marine mammal population or stock. These reports have actual legal effect as they

13   (1) set acceptable levels of human-caused serious injury and mortality to marine mammal

14   populations and (2) guide management actions for commercial fisheries, oil and gas activities,

15   military activities, coastal development, and other activities that may harm these marine

16   mammals.

17          3.      Because good decision-making requires accurate information, the MMPA further

18   requires that the Service update stock assessment reports annually for certain vulnerable stocks

19   and once every three years for all other marine mammal stocks. 16 U.S.C. § 1386(c).

20          4.      However, the Service has not updated stock assessment reports as section 117(c)

21   of the MMPA requires. 16 U.S.C. § 1386(c). For some species, the stock assessments have not

22   been revised for more than a decade. During this time, significant new information about the

23   status of these marine mammal populations has become available. For example, changes in

24   climate conditions have led to severe kelp die-off that has impacted sea otters in California, new

25   and increased oil and gas activity has impacted sea otters in Alaska, global warming has caused

26   the loss of sea ice upon which polar bears and walruses depend, and watercraft related mortality

27   remains the leading source of human-caused mortality for manatees in Florida.

28          5.      The Service’s failure to update the stock assessment reports for sea otters, polar
                                          1
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                   Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 3 of 17



 1   bears, walruses, and manatees has resulted in agency decision-making that ignores the best

 2   available information on the status of these vulnerable marine mammal species and deprives

 3   them of protections vital to their conservation.

 4           6.      Plaintiffs seek declaratory and injunctive relief requiring the Service to comply

 5   with its nondiscretionary duty under the MMPA to review, revise, and make available to the

 6   public updated stock assessment reports by a date certain.

 7                 JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT

 8           7.      This Court has jurisdiction over this action pursuant to the Administrative

 9   Procedure Act, 5 U.S.C. §§ 701–706, 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1346

10   (action against the United States), 28 U.S.C. § 1361 (action to compel an officer of the United

11   States to perform his or her duty), and 28 U.S.C. §§ 2201–2202 (power to issue declaratory

12   judgements in cases of actual controversy). An actual controversy exists between the parties

13   within the meaning of 28 U.S.C. § 2201.

14           8.      Venue is properly vested in this Court pursuant to 28 U.S.C. § 1391(e) because at

15   least one plaintiff resides in this judicial district and the violations alleged in this Complaint

16   address a species, the California sea otter, that resides in this judicial district.

17           9.      A substantial part of the events and omissions giving rise to the claims in this case

18   occurred in the counties of San Francisco, Santa Cruz, and Monterey. Accordingly, assignment

19   to the Oakland, San Francisco, or San Jose Division is proper pursuant to Civil Local Rule 3-

20   2(c)–(e).

21                                                  PARTIES

22           10.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a national, nonprofit

23   conservation organization incorporated in California, with an office in Oakland, dedicated to the

24   preservation of biodiversity, native species, and ecosystems. The Center’s Oceans Program

25   focuses on the protection of marine species and their ocean habitats, including significant efforts

26   to ensure the conservation of marine mammals. The Center has worked extensively to protect

27   the polar bear, sea otter, walrus, and manatee from threats to their survival and recovery; this

28   includes, inter alia, efforts to ensure Endangered Species Act protections for polar bears and sea
                                            2
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 4 of 17



 1   otters in Alaska, oversight of offshore oil and gas activities affecting Pacific walruses, and

 2   actions to reduce fisheries’ bycatch of California sea otters and to conserve manatees.

 3          11.     The Center has over 84,000 members, with members who reside in and/or visit

 4   the coastal areas of California, Florida, Puerto Rico, and Alaska and adjoining marine waters

 5   where the marine mammals at issue in this case occur. The Center’s members and staff use these

 6   ocean and coastal areas for research, aesthetic enjoyment, observation, and other recreational,

 7   scientific, and educational activities. The Center, its staff, and its members also regularly review

 8   scientific information about marine mammals and regularly comment on actions affecting marine

 9   mammals, including draft stock assessment reports.

10          12.     Center members and staff have researched, observed, photographed, enjoyed the

11   habitat of, and sought protection for the polar bear, walrus, and sea otter in Alaska. Center

12   members and staff have also regularly visited the shores and waters of California to observe,

13   study, and enjoy California sea otters. Center members and staff have visited the habitat of the

14   Antillean and Florida manatees, sought to observe manatees, and enjoyed manatees in their

15   marine environment. Center members will continue to visit those areas in the future to

16   appreciate these marine mammals and their ocean and coastal environment. Center members and

17   staff derive scientific, recreational, conservation, and aesthetic benefits from the existence of

18   these marine mammals in the wild. The Center and its members also derive benefits from

19   information about and opportunities for public participation concerning marine mammals. The

20   Center brings this action on behalf of itself and its adversely affected members and staff.

21          13.     Plaintiff TURTLE ISLAND RESTORATION NETWORK (“TIRN”) is a non-

22   profit corporation committed to the study, protection, enhancement, conservation, and

23   preservation of the world’s marine and terrestrial ecosystems and the wildlife that inhabit the

24   oceans, including marine mammals. TIRN, a California corporation with its principal place of

25   business in Marin County, California, has approximately 114,000 supporters throughout the

26   United States and the world, including research biologists, eco-tour operations, and professional

27   photographers and videographers, all of whom rely on healthy populations of marine mammals

28   to conduct their business. TIRN’s members and staff regularly use the coastal waters of the
                                           3
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 5 of 17



 1   western United States, Alaska, Florida, and Puerto Rico for observation, research, aesthetic

 2   enjoyment, and other recreational, scientific, and educational activities. TIRN’s members and

 3   staff spend time on the shores or in the waters of these areas engaging in a number of wildlife-

 4   viewing activities, including swimming, snorkeling, kayaking, scuba diving, and wildlife

 5   watching. TIRN’s members and staff intend to continue to study, visit, and observe—or attempt

 6   to study, visit, and observe—these species in the future. TIRN brings this action on behalf of

 7   itself and its adversely affected members and staff.

 8          14.     Plaintiffs’ interests are injured by the Service’s failures to review and revise stock

 9   assessment reports for marine mammals under its jurisdiction as required by the MMPA.

10          15.     Plaintiffs are adversely affected by the Service’s failure to review and revise stock

11   assessment reports for sea otter, polar bear, walrus, and manatee stocks. Outdated stock

12   assessments result in management decisions that are less informed and often less protective of

13   these marine mammal populations than they would be if decision-making agencies were armed

14   with the most recent information. Because many of these stocks have either declined since their

15   most recent stock assessment or are now subject to newly identified and often greater threats, the

16   lack of updated stock assessments increases the risks to these species. Such outdated stock

17   assessments result in activities being permitted that adversely affect the survival and recovery of

18   these species and increase the chances that population declines and other adverse impacts to

19   these animals will occur but will go unnoticed and/or unaddressed. Harm to the species and

20   stocks in which Plaintiffs have an interest in harms Plaintiffs and their members by reducing the

21   likelihood that Plaintiffs and their members will be able to continue to observe, research, and

22   enjoy these marine mammals in their natural environment.

23          16.     Plaintiffs are also suffering procedural and informational injuries resulting from

24   the Service’s failure to review and revise marine mammal stock assessment reports. The MMPA

25   requires that the Service review and revise stock assessment reports to ensure that the authorized

26   take of each stock does not exceed the levels that the population can sustain. It also requires

27   updates to ensure the assessments accurately reflect factors that may be impeding the recovery of

28   a stock, including effects on its habitat and prey. Since the population of marine mammal stocks
                                          4
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                    Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 6 of 17



 1   vary over time, as do the extent and types of threats and stressors affecting the stocks, the

 2   MMPA requirement to review and revise stock assessment reports aims to ensure that marine

 3   mammals are not adversely affected by decisions based on obsolete information. Therefore,

 4   because Plaintiffs have concrete interests in ensuring up-to-date stock assessments, Plaintiffs’

 5   interests are adversely affected by the Service’s failure to fulfill its procedural duties under the

 6   MMPA to timely update the stock assessment reports.

 7           17.       Plaintiffs are also harmed by the Service’s failure to prepare these stock

 8   assessment reports because they are unable to use the information contained in the report and are

 9   unable to participate in the public comment process. The procedural requirements in the MMPA

10   to revise the stock assessment reports were designed to promote public participation and

11   information, as demonstrated by the public comment requirement. As Plaintiffs and their

12   members research and promote conservation of marine mammals, this information and

13   participation is useful to Plaintiffs to carry out their organizational missions. The Service’s

14   inaction adversely affects Plaintiffs’ and their member’s informational and procedural interests

15   in the reports.

16           18.       Plaintiffs’ injuries can be redressed by declaratory and injunctive relief. An order

17   compelling the stock assessment reports by a date certain will reduce the likelihood that

18   excessive take of marine mammals will be authorized. The Service can revise the stock

19   assessment reports and, as a result, authorized take will better reflect the limits that the stocks

20   can sustain at this time. Therefore, it is less likely that the marine mammals at issue will be

21   adversely affected. Moreover, requiring preparation of the reports will provide Plaintiffs access

22   to the information in the stock assessments and an opportunity to participate by commenting on

23   the reports.

24           19.       Defendant SCOTT DE LA VEGA, United States Acting Secretary of the Interior,

25   is the highest ranking official within the Department of the Interior and, in that capacity, has

26   ultimate responsibility for the administration and implementation of the MMPA with regard to

27   sea otter, polar bear, walrus, and manatee stocks, and for compliance with all other federal laws

28   applicable to the Department of the Interior. He is sued in his official capacity. Secretary de la
                                             5
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 7 of 17



 1   Vega has the authority and ability to remedy the harm inflicted by Defendants’ actions.

 2          20.     Defendant UNITED STATES FISH AND WILDLIFE SERVICE (“the Service”)

 3   is a federal agency within the Department of the Interior authorized and required by law to

 4   protect and manage the fish, wildlife, and native plant resources of the United States, including

 5   implementing and enforcing the MMPA. The Secretary of the Interior delegated authority to the

 6   Service to implement the MMPA. The Service has failed to review and revise stock assessment

 7   reports for sea otter, polar bear, walrus, and manatee stocks. The Service has the authority and

 8   ability to remedy the harm inflicted by Defendants’ actions.

 9                                   STATUTORY FRAMEWORK

10                                   Marine Mammal Protection Act

11          21.     Congress enacted the MMPA to ensure the protection of marine mammals

12   because of concern that “certain species and population stocks of marine mammals are, or may

13   be, in danger of extinction or depletion as a result of man’s activities.” 16 U.S.C. § 1361(1).

14   The overriding intent of the MMPA is that “such species and population stocks should not be

15   permitted to diminish beyond the point at which they cease to be a significant functioning

16   element in the ecosystem of which they are a part, and, consistent with this major objective, they

17   should not be permitted to diminish below their optimum sustainable population.” 16 U.S.C.

18   § 1361(2).

19          22.     The primary mechanism by which the MMPA protects marine mammals is

20   through the implementation of a “moratorium on taking” of marine mammals. 16 U.S.C.

21   § 1371(a). “Take” means “to harass, hunt, capture, or kill, or attempt to harass, hunt, capture, or

22   kill any marine mammal.” 16 U.S.C. § 1362(13).

23          23.     The Service may issue permits and authorizations that allow the taking of marine

24   mammals for certain purposes. 16 U.S.C. §§ 1371, 1374. Additionally, the MMPA includes a

25   regime to regulate and authorize limited incidental take of marine mammals by commercial

26   fisheries. 16 U.S.C. § 1387.

27          24.     The Service and the Secretary of Commerce (through the National Marine

28   Fisheries Service) split implementation of the MMPA. The MMPA generally assigns
                                          6
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 8 of 17



 1   responsibility over cetaceans (whales and dolphins) and pinnipeds (seals and sea lions) to the

 2   Secretary of Commerce, with the remaining marine mammal species (sea otters, polar bears,

 3   walruses, and manatees) to the Service. 16 U.S.C. § 1362(12).

 4          25.     The 1994 amendments to the MMPA included a requirement that the Service

 5   prepare stock assessments for each marine mammal stock under its jurisdiction. 16 U.S.C.

 6   § 1386. Draft stock assessments were to be prepared by August 1, 1994, submitted to a scientific

 7   review group, and presented to the public for comment, with final stock assessments published

 8   within 90 days. 16 U.S.C. § 1386(a)–(b).

 9          26.     The MMPA further mandates that the Service must periodically update stock

10   assessment reports:

11                  (1) The [Service] shall review stock assessments in accordance with this

12                      subsection—

13                      (A) at least annually for stocks which are specified as strategic stocks;

14                      (B) at least annually for stocks for which significant new information is

15                          available; and

16                      (C) at least once every 3 years for all other stocks.

17                  (2) If the review under paragraph (1) indicates that the status of the stock has

18                      changed or can be more accurately determined, the [Service] shall revise the

19                      stock assessment in accordance with subsection (b) of this section.

20   16 U.S.C. § 1386(c). In turn, subsection (b) provides for public notice and comment procedures

21   for stock assessments. 16 U.S.C. § 1386(b).

22          27.     A stock assessment must be based on the “best scientific information available.”

23   16 U.S.C. § 1386. It shall include, inter alia, the geographic range of the stock, minimum

24   population estimate, productivity rates, population trend, estimates of the human-caused

25   mortality and serious injury to the stock, commercial fisheries interacting with the stock, a status

26   category, and the potential biological removal level. 16 U.S.C. § 1386(a). For strategic stocks,

27   the assessments must also include “factors that may be causing a decline or impeding recovery of

28   the stock, including effects on marine mammal habitat and prey.” 16 U.S.C. § 1386(a)(3).
                                           7
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                   Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 9 of 17



 1           28.      A “strategic stock” means a marine mammal stock “(A) for which the level of

 2   human-caused mortality exceeds the potential biological removal level;” (B) is declining and

 3   likely to be listed under the Endangered Species Act; or (C) is listed under the Endangered

 4   Species Act or is below its optimum sustainable population. 16 U.S.C. § 1362(1), (19).

 5           29.      The potential biological removal level is the “maximum number of animals, not

 6   including natural mortalities, that may be removed from a marine mammal stock while allowing

 7   that stock to reach or maintain its optimum sustainable population.” 16 U.S.C. § 1362(20). The

 8   Service then uses the potential biological removal level as a factor when authorizing take of

 9   marine mammals. The potential biological removal level is also used in take reduction planning

10   for fisheries.

11           30.      Therefore, the stock assessment reports provide important information and form

12   the basis of the Service’s decisions authorizing the take of marine mammals. See e.g., Marine

13   Mammals; Incidental Take During Specified Activities; Proposed Rule, 84 Fed. Reg. 79,082

14   (Dec. 8, 2020) (proposed incidental harassment authorization for take of polar bears during

15   seismic surveys and associated activities in the Arctic National Wildlife Refuge); Marine

16   Mammals; Incidental Take During Specified Activities; Proposed Rule, 84 Fed. Reg. 32,932

17   (July 10, 2019) (proposed incidental harassment authorization for take of southeast Alaska stock

18   of northern sea otters during pile driving activities in Sitka Sound and Port Frederick, Alaska);

19   Marine Mammals; Incidental Take During Specified Activities; Final Rule, 81 Fed. Reg. 52,276

20   (Aug. 5, 2016) (regulations for incidental take of walrus and polar bear during oil and gas

21   operations in the Beaufort Sea and adjacent northern coast of Alaska); Marine Mammals;

22   Incidental Take During Specified Activities; Proposed Rule, 72 Fed. Reg. 30,670 (June 1, 2007)

23   (regulations for incidental take of walrus and polar bears during oil and gas exploration in the

24   Chukchi Sea); Notice of Receipt of Applications and Proposed Incidental Harassment

25   Authorization, 71 Fed. Reg. 26,770 (May 8, 2006); 71 Fed. Reg. 35,928 (June 22, 2006)

26   (applications to take walrus and polar bear incidental to oil and gas seismic operations in the

27   Chukchi Sea); Marine Mammals; Incidental Take During Specified Activities; Proposed Rule

28   Withdrawal, 68 Fed. Reg. 24,700 (May 8, 2003) (denial of incidental take of Florida manatees
                                            8
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                    Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 10 of 17



 1   for watercraft activities because of new information concerning manatee stocks). The stock

 2   assessment reports may also provide important information for other government decisions

 3   affecting marine mammals and their management.

 4            31.     In sum, the MMPA places a nondiscretionary duty on the Service to review, and if

 5   necessary, revise the stock assessments at least annually for strategic stocks and for stocks for

 6   which there is significant new information, and at least every three years for all other stocks. 16

 7   U.S.C. § 1386(c).

 8                                      Administrative Procedure Act

 9            32.     The Administrative Procedure Act provides that “[a] person suffering legal wrong

10   because of agency action, or adversely affected or aggrieved by agency action within the

11   meaning of a relevant statute, is entitled to judicial relief thereof.” 5 U.S.C. § 702. The statute

12   specifies that agency action includes an agency’s “failure to act.” 5 U.S.C. § 551(13).

13            33.     It further requires the reviewing court to “compel agency action unlawfully

14   withheld or unreasonably delayed;” and “hold unlawful and set aside agency action, findings,

15   and conclusions found to be: (A) arbitrary, capricious, an abuse of discretion, or otherwise not in

16   accordance with law . . . [and] without observance of procedure required by law.” 5 U.S.C.
17   § 706.
18                                      FACTUAL BACKGROUND
19            34.     The Service is required to publish stock assessment reports for sea otter, polar
20   bear, Pacific walrus, and manatee stocks (see Table 1).

21                                                 TABLE 1

22
              Marine                                                                        Date of
                                         Subspecies/Stock                  Category
23            Mammal                                                                       Last SAR

24            Sea otter        Northern sea otter - Southwest Alaska        Strategic     04/21/2014
                                     (Enhydra lutris kenyoni)
25
              Sea otter       Northern sea otter - Southcentral Alaska        Non-        04/21/2014
26
                                     (Enhydra lutris kenyoni)               Strategic
27
              Sea otter        Northern sea otter - Southeast Alaska          Non-        04/21/2014
28                                   (Enhydra lutris kenyoni)               Strategic
                                               9
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                   Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 11 of 17



 1
            Sea otter                  Southern sea otter                 Strategic      08/28/2017
 2                                   (Enhydra lutris nereis)

 3         Polar Bear           Polar bear - Chukchi/Bering Seas          Strategic      12/30/2009
                                       (Ursus maritimus)
 4
           Polar Bear          Polar bear - Southern Beaufort Sea         Strategic      12/30/2009
 5                                     (Ursus maritimus)
 6         West Indian                   Florida Manatee                  Strategic      6/19/2017
            Manatee              (Trichechus manatus latirostris)
 7
           West Indian           Antillean manatee - Puerto Rico          Strategic      01/23/2014
 8
            Manatee              (Trichechus manatus manatus)
 9
         Pacific Walrus                 Pacific walrus                    Strategic      04/21/2014
10                               (Odobenus rosmarus divergens)

11

12           35.     The southwest Alaska northern sea otter stock is a strategic stock under the

13   MMPA. The Service must annually review and/or revise the stock assessment for this stock.

14   The southeast and southcentral Alaska northern sea otter stocks are non-strategic stocks under

15   the MMPA. The Service must review and/or revise the stock assessments for these stocks at

16   least once every three years. The Service has failed to publish revised stock assessment reports

17   since 2014 for northern sea otter stocks in southwestern, southcentral, and southeastern Alaska.

18   79 Fed. Reg. 22,154 (Apr. 21, 2014). The Service has not updated the stock assessments for

19   northern sea otters in southwestern, southcentral, and southeastern Alaska in over six years.

20           36.     The southern sea otter stock is a strategic stock under the MMPA. The Service

21   must annually review and/or revise the stock assessment for this stock. In 2020, the Service

22   published a notice of the availability of a draft revised marine mammal stock assessment report

23   for southern sea otter in California. 85 Fed. Reg. 4696 (Jan. 27, 2020). The Service has not yet

24   finalized this report.

25           37.     The Chukchi/Bering Seas and Southern Beaufort Sea polar bear stocks are both

26   strategic stocks under the MMPA. The Service must annually review and/or revise the stock

27   assessments for these stocks. In 2017, the Service published a notice of the availability of draft

28   revised marine mammal stock assessment reports for both the Chukchi/Bering Seas and Southern
                                             10
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 12 of 17



 1   Beaufort Sea polar bear stocks. 82 Fed. Reg. 28,526 (Sept. 20, 2017). The Service never

 2   finalized these reports.

 3          38.     The Pacific walrus stock is a strategic stock under the MMPA. The Service must

 4   annually review and/or revise the stock assessment for this stock. The Service has failed to

 5   publish a revised stock assessment report since 2014 for the Pacific walrus stock. 79 Fed. Reg.

 6   22,154 (Apr. 21, 2014). The Service has not updated the Pacific walrus stock assessment in over

 7   six years.

 8          39.     Both the Florida manatee and Antillean manatee stocks are strategic stocks under

 9   the MMPA. The Service must annually review and/or revise the stock assessments for these

10   stocks. The Service has failed to publish revised stock assessment reports since 2014 for the

11   Florida and Antillean manatee stocks. 79 Fed. Reg. 3856 (Jan. 23, 2014). The Service has not

12   updated the Florida and Antillean manatee stock assessments in over six years.

13          40.     The status of each of these stocks has changed since the stock assessment reports

14   were last revised. Additionally, new information is available concerning each stock that would

15   inform a more accurate stock assessment. The Service is aware, or should be aware, that the

16   statuses of these marine mammal stocks have changed or can be more accurately determined.

17          41.     There are numerous examples of changed status and new information concerning

18   each of these marine mammal stocks.

19          42.     The status of the southwest, southcentral, and southeast Alaska northern sea otter

20   stocks has changed since the last stock assessment report in 2014. For example, the Secretary of

21   the Interior has issued offshore oil and gas leases and approved seismic surveys in Alaska that

22   negatively affect northern sea otter stocks. Additionally, new information has become available

23   regarding climate-induced changes to sea otter habitat and food availability as well as the

24   impacts of the fishing industry on food availability and sea otter mortality. Despite this new

25   information, the Service has not updated these northern sea otter stock assessment reports in

26   more than six years.

27          43.     The population status of sea otters in California has also changed since 2017.

28   Climate-change-induced impacts on food availability, fishing-gear-related mortalities, and
                                           11
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 13 of 17



 1   dramatic declines in kelp abundance and habitat have affected this sea otter stock. New data on

 2   southern sea otters prompted the Service to determine that it was appropriate to revise reports for

 3   the southern sea otter stock in California in a draft stock assessment report in January 2020.

 4          44.     The status of polar bear stocks has changed dramatically since 2009. New data on

 5   both polar bear stocks prompted the Service to determine in 2017 that it was appropriate to revise

 6   reports for these stocks in draft stock assessment reports. Polar bears face increasing and

 7   persistent threats that have changed the status of both stocks since the last published stock

 8   assessments in 2009. Completely dependent on sea ice for survival, the polar bear’s habitat is

 9   melting due to increased temperatures. The Service listed the polar bear as a threatened species

10   throughout its range in 2008 due to the threat of extinction posed by the loss of sea ice from

11   climate change. In 2019, the National Oceanic and Atmospheric Administration released new

12   information that Arctic sea ice has decreased in every season and every successive decade since

13   1979. The National Snow and Ice Data Center reported that the year 2020 was extreme for the

14   Arctic, even compared to the past twenty years, and that the Arctic sea ice extent minimum was

15   the second lowest in the satellite record. Polar bears are also at risk from increasing oil and gas

16   development within their habitat. New science shows more than 60 percent of female polar

17   bears now den on land, with that proportion likely to increase as sea ice continues to diminish.

18   This stock is thus threatened by the opening of the Arctic National Wildlife Refuge to oil and gas

19   exploration and development and the approval of oil and gas exploration and development in

20   other areas on the North Slope, including the National Petroleum Reserve-Alaska.

21          45.     The status of and available information on the Pacific walrus has also changed

22   since 2014. New population estimates suggest that the Pacific walrus population is declining.

23   Sea ice loss has affected the ice-dependent Pacific walrus stock, and recent studies demonstrate

24   that melting sea ice will continue to have increasingly detrimental consequences to the Pacific

25   walrus. Recently, scientists have observed female walruses spending more time in the

26   southwestern region of the Chukchi Sea due to changes in sea ice availability, resulting in less

27   time resting and foraging, and likely resulting in reduced female walrus body condition. As sea

28   ice continues to retreat to ever higher latitudes, these trends are expected to continue.
                                           12
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 14 of 17



 1   Additionally, new information regarding the impacts of ocean acidification on Pacific walrus

 2   populations has been published by the scientific community. Ocean acidification is driving

 3   changes in prey availability for walruses and therefore negatively impacting walrus populations.

 4   Despite this new information, the Service has not updated the Pacific walrus’ stock assessment

 5   report in more than six years.

 6          46.     The status of manatee stocks has changed since 2014; however, the Service has

 7   not updated manatee stock assessment reports. Manatees face increasing threats to their

 8   existence, including from watercraft-collision-related deaths. The year 2019 marked one of the

 9   deadliest years for manatees with excessive watercraft-related deaths in Florida, and the state

10   found that at least 637 manatees died in Florida’s waterways in 2020. Manatees in both the

11   southeastern United States and Puerto Rico also face increasing threats from habitat loss and

12   climate change. The loss of warm water refuge, made worse by sporadic cold fronts due to

13   climate change, and harmful algal blooms, made worse by increased precipitation and

14   temperature due to climate change, both negatively impact manatees and their surrounding

15   habitat. Increasing frequency and intensity of tropical storms, also exacerbated by anthropogenic

16   climate change, may cause stranding and calf separation for manatees, along with the destruction

17   of their seagrass feeding grounds.

18          47.     The Service’s reliance on outdated stock assessment reports for take authorization

19   and other management activities is likely resulting in adverse effects on the marine mammal

20   stocks it is charged with protecting. The level of take a population can sustain is determined in

21   the stock assessment reports through the potential biological removal level. Additionally, other

22   valuable information about distribution, threats, and population trends is vital for the

23   management of these marine mammal stocks. Consequently, the reliance on old reports leaves

24   the Service poorly equipped to determine if authorized take is consistent with MMPA objectives

25   to maintain optimum sustainable populations. Yet take authorizations continue. The Service’s

26   failure to update stock assessments also deprives the public of scientific information and

27   processes to which it is legally entitled.

28          48.     Despite the changing threats and population trends of these marine mammals, the
                                           13
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 15 of 17



 1   Service has not updated stock assessment reports as required by section 117(c) of the MMPA.

 2   16 U.S.C. § 1386(c). New stock assessment reports are long overdue.

 3          49.     The Service’s failure to review and revise stock assessment reports is an ongoing

 4   violation of the MMPA and the Administrative Procedure Act.

 5                                        CLAIM FOR RELIEF

 6        (Violation of Marine Mammal Protection Act and Administrative Procedure Act)

 7          50.     Plaintiffs reallege and incorporate by reference all the allegations set forth in this

 8   Complaint, as though fully set forth below.

 9          51.     The Service’s failure to timely review and revise the stock assessment reports for

10   the southern sea otter stock in California; the southwest, southcentral, and southeast Alaska

11   stocks of northern sea otters; the Chukchi/Bering Seas and Southern Beaufort Sea stocks of polar

12   bears; the Pacific walrus stock; and the Florida and Puerto Rico stocks of West Indian manatee in

13   the southeastern United States violates section 117(c) of the MMPA. 16 U.S.C. § 1386(c).

14          52.     The Service’s failure to timely review and revise stock assessment reports for the

15   southern sea otter stock in California; the southwest, southcentral, and southeast Alaska stocks of

16   northern sea otters; the Chukchi/Bering Seas and Southern Beaufort Sea stocks of polar bears;

17   the Pacific walrus stock; and the Florida and Puerto Rico stocks of West Indian manatee in the

18   southeastern United States constitutes agency action that is unreasonably delayed and/or

19   unlawfully withheld within the meaning of section 706(1) of the APA, and is subject to judicial

20   review thereunder. 5 U.S.C. §§ 701–706.

21          53.     Alternatively, the Service’s failure to timely review and revise stock assessment

22   reports for the southern sea otter stock in California; the southwest, southcentral, and southeast

23   Alaska stocks of northern sea otters; the Chukchi/Bering Seas and Southern Beaufort Sea stocks

24   of polar bears; the Pacific walrus stock; and the Florida and Puerto Rico stocks of West Indian

25   manatee in the southeastern United States is arbitrary and capricious and not in accordance with

26   procedures required by law, in violation of the Administrative Procedure Act, and is subject to

27   judicial review thereunder. 5 U.S.C. §§ 701–706.

28
                                           14
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 16 of 17



 1                                        PRAYER FOR RELIEF

 2          For the reasons stated above, Plaintiffs respectfully request that the Court grant the

 3   following relief:

 4          1.      A declaration that the Service is in violation of its non-discretionary duties and

 5   that its failure to review and revise the stock assessment reports for the southern sea otter stock

 6   in California; the southwest, southcentral, and southeast Alaska stocks of northern sea otters; the

 7   Chukchi/Bering Seas and Southern Beaufort Sea stocks of polar bears; the Pacific walrus stock;

 8   and the Florida and Puerto Rico stocks of West Indian manatee in the southeastern United States,

 9   within the timeframe the MMPA dictates constitutes agency action that is unreasonably delayed

10   and/or unlawfully withheld or arbitrary, capricious, or otherwise not in accordance with the law;

11          2.      An order compelling the Service to revise the stock assessment reports for the

12   southern sea otter stock in California; the southwest, southcentral, and southeast Alaska stocks of

13   northern sea otters; the Chukchi/Bering Seas and Southern Beaufort Sea stocks of polar bears;

14   the Pacific walrus stock; and the Florida and Puerto Rico stocks of West Indian manatee in the

15   southeastern United States, by dates certain;

16          3.      Award Plaintiffs their costs of litigation, including reasonable attorneys’ fees

17   pursuant to the Equal Access to Justice Act; and

18          4.      Grant Plaintiffs such other relief as the Court deems just and proper.

19

20   Dated: February 18, 2021                        Respectfully submitted,

21
                                                     /s/ Miyoko Sakashita
22                                                   Miyoko Sakashita (Cal. Bar # 239639)
                                                     CENTER FOR BIOLOGICAL DIVERSITY
23
                                                     1212 Broadway, Suite 800
24                                                   Oakland, CA 94612
                                                     Tel: (510) 844-7108
25                                                   Email: miyoko@biologicaldiversity.org

26                                                   Lalli Venkatakrishnan (Cal. Bar # 323747)
                                                     CENTER FOR BIOLOGICAL DIVERSITY
27
                                                     1212 Broadway, Suite 800
28                                                   Oakland, CA 94612
                                              15
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 3:21-cv-01182 Document 1 Filed 02/18/21 Page 17 of 17



 1                             Tel: (510) 676-0348
                               Email: lvenkat@biologicaldiversity.org
 2
                               Attorneys for Plaintiffs Center for Biological
 3
                               Diversity and Turtle Island Restoration Network
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                             16
        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
